Per Curiam :
Both the assignments of error are to questions of fact. On certiorari we cannot look at the depositions. They are no part of the record. We adopt the facts found by the court as correct.
The act of assembly specifies what the viewers shall state in their report, but does not mention the elevation of the road as one of those things. In the absence of the record showing to the contrary, it will be presumed that “whenever practicable” the road was laid at a proper grade. In the absence of any rule of court prohibiting the viewers from being entertained, and upon the finding of the court that it was done under circumstances evincing no sinister purpose or effort to unduly influence the viewers, the second specification cannot be sustained. When viewers are required to go a considerable distance in the country, a necessity for refreshments may exist that would not in a city.
Judgment affirmed.